            Case 4:20-cv-00317-CRK Document 1 Filed 06/23/20 Page 1 of 5




Ryan B. Frazier (ISB No. 6201)
  rfrazier@kmclaw.com
KIRTON McCONKIE
Kirton McConkie Building
50 East South Temple, Suite 400
P.O. Box 45120
Salt Lake City, UT 84145-0120
Telephone: (801) 328-3600
Facsimile: (801) 321-4893

Attorneys for Defendant
Deseret Mutual Benefit Administrators



                           IN THE UNITED STATES DISTRICT COURT

                                            DISTRICT OF IDAHO


    BEN ELKINGTON,

                   Plaintiff,                                      NOTICE OF REMOVAL BY
                                                                 DEFENDANT DESERET MUTUAL
    v.                                                            BENEFIT ADMINISTRATORS
                                                                     INSURANCE COMPANY
    DESERET MUTUAL BENEFIT                                          [28 U.S.C. §§ 1331 and 1367]
    ADMINISTRATORS INSURANCE
    COMPANY and JOHN DOES I-IV,                                         Case No. ______________

                      Defendants.                                        Judge _______________

         Defendant Deseret Mutual Benefit Administrators (“DMBA”) 1 hereby removes to this

Court Case No. CV06-20-0583, pending in the Seventh District Court of Idaho, State of Idaho (the



1
         Defendant has been misnamed by plaintiff in this action. No entity named Deseret Mutual Benefit
Administrators Insurance Company exists. However, out of an abundance of caution with regard to timing
limitations and requirements arising under the removal statutes, Deseret Mutual Benefit Administrators, a Utah
corporation, appears by this notice to effect removal, but reserves and does not waive any and all rights or defenses
available to it as a result of plaintiff’s errant pleading.

NOTICE OF REMOVAL BY DEFENDANT
DESERET MUTUAL BENEFIT ADMINISTRATORS - 1
            Case 4:20-cv-00317-CRK Document 1 Filed 06/23/20 Page 2 of 5




“State Court Action”), to the United States District Court, District of Idaho, pursuant to 28 U.S.C.

§§ 1331, 1367, 1441, and 1446. The grounds for removal are as follows:

   1. Plaintiff Ben Elkington (“Elkington”), an individual, filed a Complaint against DMBA on

April 14, 2020.

   2. DMBA was served with the Summons and Complaint on June 2, 2020.

   3. Service of process was effectuated on DMBA through its registered agent.

                  FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331

   4. District courts have original jurisdiction of all civil actions arising under the laws of the

United States.

   5. Title 28 U.S.C. § 1441(a) permits removal of “any civil action brought in a State Court of

which the district courts of the United States have original jurisdiction.”

   6. This Court has jurisdiction over this matter under 28 U.S.C. § 1331 pursuant to the

Employment Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., as Elkington

expressly seeks relief pursuant to ERISA in his Complaint, and ERISA preempts any state law

claims.

   7. Elkington’s federal claims substantially predominate over any state-law-related claims in

that Elkington’s primary claim is to recover benefits under an ERISA plan and his only state law

claim for breach of contract arises out of an alleged breach of the ERISA plan as the subject

contract.

                     SUPPLEMENTAL JURISDICTION UNDER 28 U.S.C. § 1367

   8. In any civil action of which district courts have original jurisdiction, the district courts shall

have supplemental jurisdiction over all other claims that are so related to claims in the action within

NOTICE OF REMOVAL BY DEFENDANT
DESERET MUTUAL BENEFIT ADMINISTRATORS - 2
          Case 4:20-cv-00317-CRK Document 1 Filed 06/23/20 Page 3 of 5




such original jurisdiction that they form part the same case or controversy, which also include

claims that involve the joinder or intervention of additional parties.

   9. This Court has jurisdiction over this matter under 28 U.S.C. § 1367 because, upon

information and belief, Elkington’s claims all arise out of the same transaction or occurrence,

namely: his claim for long-term disability benefits under his employer-sponsored ERISA benefit

plan.

   10. Specifically, Elkington asserts state law claims for breach of contract, specifically arising

out of the ERISA plan as the alleged contract.

   11. Upon information and belief, Elkington’s state-law-related claims: (1) do not raise any

novel or complex issues of state law; (2) do not substantially predominate over his federal-law-

related claims; (3) have not been dismissed by any district court; and (4) there are no other

compelling reasons for declining jurisdiction over these state-law-related claims.

           ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

   12. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process, pleadings,

orders, and documents from the State Court Action which have been served upon DMBA are being

filed with this Notice of Removal. All documents on file in the State Court Action, are attached

hereto. (See “Exhibit A”.)

   13. This Notice of Removal has been filed within 30 days of the date that DMBA was served

with the summons and the Complaint in this matter, or was otherwise apprised of the Complaint.

Removal is therefore timely in accordance with 28 U.S.C. § 1446(b).




NOTICE OF REMOVAL BY DEFENDANT
DESERET MUTUAL BENEFIT ADMINISTRATORS - 3
          Case 4:20-cv-00317-CRK Document 1 Filed 06/23/20 Page 4 of 5




   14. Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a) because the U.S.

District Court for the District of Idaho, Central Division, is the federal judicial district embracing

the Seventh District Court of Idaho where the State Court Action was originally filed.

   15. DMBA is this day giving written notice of this removal to the Plaintiffs, a copy of which

is attached as Exhibit “B”, and are filing a copy of the notice with the Clerk of the Seventh District

Court, County of Bingham, Idaho.

                                           CONCLUSION

       By this Notice of Removal, DMBA does not waive any objections it may have as to service,

jurisdiction or venue, or any other defenses or objections it may have to this action. DMBA intends

no admission of fact, law or liability by this Notice, and expressly reserves all defenses, motions

and/or pleas.

       DATED this 23rd day of June, 2020.

                                               KIRTON McCONKIE, PC


                                               By: /s/ Ryan B. Frazier
                                                       Ryan B. Frazier
                                                       Attorneys for Defendant Deseret Mutual
                                                       Benefit Administrators Insurance Company




NOTICE OF REMOVAL BY DEFENDANT
DESERET MUTUAL BENEFIT ADMINISTRATORS - 4
            Case 4:20-cv-00317-CRK Document 1 Filed 06/23/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of June, 2020, a true and correct copy of the

foregoing NOTICE OF REMOVAL BY DEFENDANT DESERET MUTUAL BENEFIT

ADMINISTRATORS INSURANCE COMPANY [28 U.S.C. §§ 1331 and 1367] was served

on the following by the method indicated below:

            Robert K. Beck                               ( ) U.S. Mail, Postage Prepaid
            ROBERT K. BECK & ASSOCIATES                  ( ) Hand Delivered
            3456 East 17th Street, Suite 215             ( ) Overnight Mail
            Idaho Falls, ID 83404                        ( ) Facsimile
                                                         (X) E-filer/E-mail


                                               s/Teena Sanders




4823-5760-1984, v. 2




NOTICE OF REMOVAL BY DEFENDANT
DESERET MUTUAL BENEFIT ADMINISTRATORS - 5
